DETAILED ACTION 
The present application, filed on 7/8/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 


Priority
This appln claims benefit of 63/155,948 03/03/2021 and claims benefit of 63/049,413 07/08/2020 and is a CIP of 16/777,664 01/30/2020 which claims benefit of 62/799,418 01/31/2019. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 9 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: providing a user with a digital coupon; entering the user into a contest after the user downloads or uses the digital coupon. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at rewarding customers for downloading coupons (reads on promoting sales). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Accordingly, there are no additional claim elements to integrate the abstract idea into a practical application. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Claim 9 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: providing said user with a coupon; entering said user into a first contest with a first prize. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at rewarding customers for downloading coupons (reads on promoting sales). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: providing a website; contacting at least one user. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: providing a website; contacting at least one user. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: asking the user one or more questions. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: contacting user. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: offering user an opportunity to enter into a second contest. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere providing or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing said user with a digital coupon. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere providing or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: charging a fee to each of said plurality of stores. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, or post-solution activity because they are mere outputting or post-processing results from executing the abstract idea.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: asking said user a survey or trivia question. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere providing or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: asking said user a trivia question; providing said user with a benefit. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere providing or post-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-4, 6-8, 12, 15-17, 20 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the digital coupon; the app; the user; the first and second prizes; the fee. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.




Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1, 9 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1, 9 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter. 
The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276).   
Regarding Claim 1 – Pearlman first embodiment discloses: A business method for providing discounts, comprising 
	providing a user with a digital coupon usable at a plurality of stores to provide the user with a discount, {see at least [0057] electronic coupon, voucher; discount rebate. The claim element “usable at a plurality of stores” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}     

Pearlman first embodiment does not disclose, however, Pearlman second embodiment discloses: 
further comprising 
	entering the user into a contest after the user downloads or uses the digital coupon. {see at least [0056] promotional offer, opportunity to take part in contest}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman first embodiment to include the elements of Pearlman second embodiment.  One would have been motivated to do so, in order to entice user to use the digital coupon.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman first embodiment evidently discloses providing a digital coupon.  Pearlman second embodiment is merely relied upon to illustrate the functionality of entering a contest in the same or similar context.  As best understood by Examiner, since both providing a digital coupon, as well as entering a contest are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman first embodiment, as well as Pearlman second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman.


Claims 2-3, 5-10, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386).  
Regarding Claim 2 – Pearlman discloses the limitations of Claim 1. Pearlman does not disclose, however, Anderson discloses:  
	wherein the digital coupon is provided via text message. {see at least [0524], [0645], [0651] coupons provided via text messages} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman to include the elements of Anderson.  One would have been motivated to do so, in order to utilize a popular transmission method.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the functionality of coupon provided by text message in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as coupon provided by text message are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman / Anderson.

Regarding Claim 3 – Pearlman discloses the limitations of Claim 1. Pearlman does not disclose, however, Anderson discloses:  
	wherein the digital coupon is provided via download of an app. {see at least [0523] coupon downloaded via app}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman to include the elements of Anderson.  One would have been motivated to do so, in order to utilize a popular transmission method.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the functionality of coupon provided by an app download in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as coupon provided by an app download are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman / Anderson.

Regarding Claim 5 – Pearlman discloses the limitations of Claim 1. Pearlman does not disclose, however, Anderson discloses:  
	asking the user one or more questions. {see at least [1947] contestants are quizzed (reads on asking questions)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman to include the elements of Anderson.  One would have been motivated to do so, in order to bring in the user into the contest.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the functionality of asking questions in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as asking questions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman / Anderson.

Regarding Claim 6 – Pearlman, Anderson discloses the limitations of Claim 5. Anderson further discloses:  
	wherein the user is provided a benefit if they answer one of said questions correctly. {see at least [1947] users may compare the scores to others for points and prizes (reads on benefits)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson to include additional elements of Anderson.  One would have been motivated to do so, in order to reward the user.  In the instant case, Pearlman, Anderson evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the additional functionality of providing a benefit when questions are answered correctly in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 7 – Pearlman discloses the limitations of Claim 1. Pearlman does not disclose, however, Anderson discloses:   
	wherein the digital coupon provides at least a 10% discount. {see at least [0712] 10% from London Marriott hotel}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman to include the elements of Anderson.  One would have been motivated to do so, in order to entice user to redeem the coupon.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the functionality of a certain discount amount in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as a certain discount amount are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman / Anderson.

Regarding Claim 8 – Pearlman discloses the limitations of Claim 7. Pearlman does not disclose, however, Anderson discloses:  
	where the digital coupon provides at least a 25% discount online. {see at least [0224] 25% discsount; [1250]m tickets available via mobile device (reads on discount online) … 50% off}    

Regarding Claim 9 – Pearlman discloses: A business method, comprising: 	 
upon said user visiting said website and entering information: 
	providing said user with a coupon for use at a plurality of stores; and {see at least [0057] electronic coupon, voucher; discount, rebate. The claim element “for use at a plurality of stores” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	entering said user into a first contest with a first prize. {see at least [0008] The vouchers (a promotional offer like coupons) could be downloaded for consideration of playing games or entering and winning contests (voucher reads on recognizing the download to enter the contest; the contest cannot be entered before a download takes place; consideration to win is based on downloading); [0056] promotional offer opportunity to take part in a contest}  

Pearlman does not disclose, however, Anderson discloses: 
	providing a website; contacting at least one user to provide the address of said website; {see at least fig4, rc402, [0084] website information transmitted to subscribers} 
   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman to include the elements of Anderson.  One would have been motivated to do so, in order to provide direction to the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the functionality of providing the address of the website in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as providing the address of the website are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, as well as Anderson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman / Anderson.

Regarding Claim 10 – Pearlman, Anderson discloses the limitations of Claim 9. Anderson further discloses:  wherein said contacting comprises 
	contacting said user via ringless voicemail. {see at least [1324], [1382] contacting by voicemail. Referring to voicemail as “ringless voicemail”, absent any form or structure to distinguish it from any kind of voicemail, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson to include additional elements of Anderson.  One would have been motivated to do so, in order to in order to use a popular technology for contacting people.  In the instant case, Pearlman, Anderson evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the additional functionality of contacting via voicemail in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 20 – Pearlman, Anderson discloses the limitations of Claim 9. Pearlman further discloses:  
	wherein said at least one user comprises a plurality of users. {see at least [0085] user of portable electronic devices (reads on plurality of users)}   


Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Morin et al (US 2009/0202114).  
Regarding Claim 4 – Pearlman, Anderson discloses the limitations of Claim 3. Pearlman, Anderson does not disclose, however, Morin discloses:  
	wherein the app permits a user to become a character in a movie or show using facial recognition technology. {see at least [0043]-[0045] facial recognition, character in a movie}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson to include the elements of Morin.  One would have been motivated to do so, in order to entice user to download and use the app.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman, Anderson evidently discloses providing a coupon and entering a contest.  Morin is merely relied upon to illustrate the functionality of app allowing user to become a character in a movie in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as app allowing user to become a character in a movie are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, Anderson, as well as Morin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman, Anderson / Morin.


Claims 11, 13, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Schwarz (US 2008/0004946).  
Regarding Claim 11 – Pearlman, Anderson discloses the limitations of Claim 10. Pearlman, Anderson does not disclose, however, Schwarz discloses: 
	offering said user an opportunity to enter into a second contest with a second prize for a fee. {see at least [0049] several different contests; [claim15] enters I a second contest; [0054] pay a new entrance fee}   


Regarding Claim 13 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Pearlman further discloses:  
	providing said user with a digital coupon usable at a plurality of stores to provide the user with a discount. {see at least [0057] electronic coupon, voucher; discount, rebate}   

Regarding Claim 18 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Anderson further discloses:  
	asking said user a survey or trivia question. {see at least [1947] contestants are quizzed (reads on asking trivia questions)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include additional elements of Anderson.  One would have been motivated to do so, in order to make user to participate.  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the additional functionality of asking user a question in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 19 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Anderson further discloses:  
	asking said user a trivia question and {see at least [1947] contestants are quizzed (reads on asking trivia questions)}
	providing said user with a benefit if they answer said trivia question correctly. {see at least [1947] users may compare the scores to others for points and prizes (reads on benefits)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include additional elements of Anderson.  One would have been motivated to do so, in order to reward the user.  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Anderson is merely relied upon to illustrate the additional functionality of providing a benfit for correctly answered questions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Schwarz (US 2008/0004946), in further view of Rogan et al (US 2001/0056372).  
Regarding Claim 12 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Pearlman, Anderson, Schwarz does not disclose, however, Rogan discloses:    
	wherein at least one of said first and second prizes comprises a house. {see at least [0047 prizes including houses}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include the elements of Rogan.  One would have been motivated to do so, in order to entice the user to participate in the contest.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Rogan is merely relied upon to illustrate the functionality of a house as a prize in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as a house as a prize are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, Anderson, Schwarz, as well as Rogan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman, Anderson, Schwarz / Rogan.   


Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Schwarz (US 2008/0004946), in further view of Moonka et al (US 2011/0040617).  
Regarding Claim 14 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 13. Pearlman, Anderson, Schwarz does not disclose, however, Moonka discloses:  
	charging a fee to each of said plurality of stores. {see at least [0073] charging a fee}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include the elements of Moonka.  One would have been motivated to do so, in order to supplement the income.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Moonka is merely relied upon to illustrate the functionality of charging a fee in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as charging a fee are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, Anderson, Schwarz, as well as Moonka would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman, Anderson, Schwarz / Moonka.

Regarding Claim 15 – Pearlman, Anderson, Schwarz, Moonka discloses the limitations of Claim 14. Moonka further discloses:  
	wherein said fee is calculated based on a percentage of revenue increase. {see at least [0073] fee is percentage of the increase in revenue}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include additional elements of Moonka.  One would have been motivated to do so, in order to share the success with the user.  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Moonka is merely relied upon to illustrate the additional functionality of the fee as a percentage of the revenue growth in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Schwarz (US 2008/0004946), in further view of Englman (US 2009/0117969).  
Regarding Claim 16 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Pearlman, Anderson, Schwarz does not disclose, however, Englman discloses:     
	wherein at least one of said first and second prizes is given monthly. {see at least [0087] prizes offered monthly}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include the elements of Englman.  One would have been motivated to do so, in order to keep user interested in participating.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Englman is merely relied upon to illustrate the functionality of providing a prize monthly in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as providing a prize monthly are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, Anderson, Schwarz, as well as Englman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman, Anderson, Schwarz / Englman.


Claims 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pearlman et al (US 2003/0233276), in view of Anderson (US 2012/0190386), in further view of Schwarz (US 2008/0004946), in further view of Brigs et al (US 6,868,267).  
Regarding Claim 17 – Pearlman, Anderson, Schwarz discloses the limitations of Claim 11. Pearlman, Anderson, Schwarz does not disclose, however, Brigs discloses:  
	wherein said fee is $1/month or less. {see at least (10)/[1:25-33] one dollar fee per month}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pearlman, Anderson, Schwarz to include the elements of Brigs.  One would have been motivated to do so, in order to not discourage stores to participate (providing $1 is a low fee for stores).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Pearlman, Anderson, Schwarz evidently discloses providing a coupon and entering a contest.  Brigs is merely relied upon to illustrate the functionality of a fee of $1 in the same or similar context.  As best understood by Examiner, since both providing a coupon and entering a contest, as well as a fee of $1 are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Pearlman, Anderson, Schwarz, as well as Brigs would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Pearlman, Anderson, Schwarz / Brigs.  



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 8296417 B1		USPAT	27	Peak traffic management Gershon; Alexander et al.
US 20170095739 A1		US-PGPUB	29	FANTASY SPORTS DATA ANALYSIS FOR GAME STRUCTURE DEVELOPMENT	Thaler; Justin et al.
US 20070077988 A1		US-PGPUB	10	SYSTEM AND METHOD FOR TRACKING AND REWARDING GAMBLERS BASED ON RELATIVE WAGERING CHARACTERISTICS	Friedman; Stacy
US 20100293054 A1		US-PGPUB	10	Method of Customizing Webpages for Content/Advertising by Using Cost per Action Fees and Rebates	Lieberman; Steven H.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622